Name: 84/650/EEC: Commission Decision of 21 December 1984 accepting undertakings and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of artificial corundum originating in the People' s Republic of China and Czechoslovakia and terminating the investigation with regard to these countries
 Type: Decision
 Subject Matter: political geography;  Asia and Oceania;  chemistry;  competition
 Date Published: 1984-12-28

 Avis juridique important|31984D065084/650/EEC: Commission Decision of 21 December 1984 accepting undertakings and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of artificial corundum originating in the People' s Republic of China and Czechoslovakia and terminating the investigation with regard to these countries Official Journal L 340 , 28/12/1984 P. 0082 - 0083*****COMMISSION DECISION of 21 December 1984 accepting undertakings and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of artificial corundum originating in the People's Republic of China and Czechoslovakia and terminating the investigation with regard to these countries (84/650/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 2690/84 (2), imposed provisional anti-dumping duties on imports of artificial corundum originating in the People's Republic of China and Czechoslovakia and terminated the proceeding in respect of imports of artificial corundum originating in Spain and Yugoslavia. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, the Czech exporter and the representative of the Chinese exporter in the Federal Republic of Germany of the product concerned requested an opportunity to be heard by the Commission, which was granted. At these hearings the exporters were given additional explanations concerning the basis on which the provisional duty was imposed. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty but Community producers did propose, immediately prior to the adoption of the provisional measures, that Austrian domestic prices should be used in preference to those of Yugoslavia as the basis for normal value in the calculation of dumping. (4) This proposal was carefully examined by the Commission, which after consultations with the producers came to the conclusion that the suggested change would not have satisfied the normal criteria used in selecting an analogue country for use in determining normal value, and in particular would have obliged the Commission to introduce large adjustments - of an arbitrary nature - for quality into its calculations. For these reasons it was decided to maintain the Yugoslav domestic prices as the basis for determining normal value. Therefore the Commission considers its findings on dumping as set out in the Regulation (EEC) No 2690/84 to be definitive. D. Injury (5) No fresh evidence regarding injury to the Community industry has been submitted. The Commission therefore confirms the conclusions on injury reached in Regulation (EEC) No 2690/84. E. Community interest (6) In view of the serious difficulties facing the Community industry, the Commission has come to the conclusion that it is in the Community's interests that action be taken. F. Undertakings (7) Undertakings were offered by the Czech and Chinese exporters concerning their exports of artificial corundum to the Community. The effects of the said undertakings will be to increase export prices of the different qualities of artificial corundum exported to the Community to a level which eliminates the dumping. (8) In the circumstances, the undertakings offered are considered acceptable and the investigation may, therefore, be terminated without the imposition of a definitive anti-dumping duty, HAS DECIDED AS FOLLOWS: Article 1 The undertakings given by Czechoslovak Ceramics, Prague, Czechoslovakia and by the China National Machinery and Equipment Import and Export Corporation, Beijing, People's Republic of China, in connection with the anti-dumping investigation concerning imports of artificial corundum originating in Czechoslovakia and in the People's Republic of China and falling within subheading 28.20 B of the Common Customs Tariff, corresponding to NIMEXE code 28.20-30, are hereby accepted. Article 2 The provisional duties imposed by Commission Regulation (EEC) No 2690/84 are hereby repealed and the anti-dumping investigation referred to in Article 1 is terminated. Done at Brussels, 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 255, 25. 9. 1984, p. 9.